IN THE SUPRElVﬂE COURT OF THE STATE OF DELAWARE

SANDRA MANNO and MANNO §

ENTERPRISES, LLC, § No. 378, 2015
§
Defendants/Counterclaim §
Plaintiffs Below, § Court Below — Chancery Court
Appellants, § of the State of Delaware
§ CA. No. 6429
v. §
§
CANCAN DEVELOPMENT, LLC, §
ROBERT A. GRANIERI, §
' ROBERT J. GRANIERI and §
GEORGE TOTH, §
.§
Plaintiffs/Counterclaim §
Defendants Below, §
Appellees. §

Submitted: January 27, 2016
Decided: January 28, 2016

BEFORE HOLLAND, VAUGHN, and SEITZ, Justices.
O R D E R

This 28th day of January 2016, having considered this matter on the briefs ﬁled
by the parties and after oral argUment, the Court has concluded that the ﬁnal
judgment of the Chancery Court should be afﬁrmed for the reasons stated in its May
27, 2015 opinion.

NOW, THEREFORE, IT IS HEREBY ORDERED that the ﬁnal judgment of
the Chancery Court is AFFIRMED.

BY THE COURT:

/s/ Randy J. Holland
Justice